ORDER
PER CURIAM
Darrell L. Harris (“Husband”) appeals the trial court’s judgment denying his motion to modify the amount of maintenance he is required to pay to his ex-wife Avrias L. Sheppard (“Wife”). In Husband’s sole point on appeal, Husband contends that the trial court erred by denying his motion to modify because Wife failed to present evidence to support that he could earn $70,000 per year—or any amount for that matter—or that he was deliberately not working, and Husband’s uncontroverted testimony was that he had been actively seeking work since 2014 but had been unable to find work. Finding no error of law, we affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).